BENCH, Judge
(concurring in result):
1385 I fully agree with the result in the majority opinion affirming the trial court's decision that the adoption was not final as to Father because Appellants did not strictly comply with the notice requirements of the adoption statute.
1 36 I do not endorse the dicta in footnotes three and four of the majority opinion, and in Judge Davis's concurrence, concerning the potential unconstitutionality of the adoption statute. This case concerns only whether the requirements of the adoption statute have been complied with. We hold that Child in this case was not "placed for adoption" until the petition was transferred to the proper court. At that point, Child was more than six months old. Thus, Father was entitled to notice because he had complied with the requirements of Utah Code Ann. § 78-80-4,14(2)(a) (1996).
137 Having thus resolved the disputed issues on statutory grounds, it is unnecessary and inappropriate for us to speculate on the potential due process issues involved when applying subsection 78-80-4.14(2)(b), which governs when a child less than six months old is placed for adoption. See State v. Anderson, 701 P.2d 1099, 1103 (Utah 1985) ("It is a fundamental rule that this Court should avoid addressing constitutional issues unless required to do so."); Hoyle v. Monson, 606 P.2d 240, 242 (Utah 1980) (refusing to address validity of statute because "unnee-essary decisions are to be avoided and ... the courts should pass upon the constitutionality of a statute only when such a determination is essential to the decision in a case").
38 I therefore concur only in the result.